DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, and claims 1, 10 and 18 are independent.

Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite the limitation “unusual text data” and “the unusual data”. These are understood by the examiner to be the same limitation 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 11 and 19 both depend from independent claim 10 and recite the same limitations. Claims 12 and 20 both depend from independent claim 10 are recite the same limitations. Thus, claims 19 and 20 are redundant and do not further limit the subject matter of claim 10 beyond claims 11 and 12. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Drawings
Figures 1-11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claims 1-9 are directed to a method (i.e., process), claims 10-17 and 19-20 are directed to a system (i.e., machine/apparatus), and claim 18 is directed to a computer readable medium (i.e., product/article of manufacture); therefore all pending claims are directed to one of the four statutory categories of invention.
Step 2A, Prong 1: Claim 1 recites “receiving one or more drilling reports comprising text data representing one or more observations recorded during a drilling activity (insignificant extra-solution activity); identifying a drilling event, a drilling activity, or both from the text data using a model (Mental processes - observation, evaluation, judgment, opinion); obtaining feedback based at least in part on the drilling event, the drilling activity, or both that were identified (Mental processes - observation, evaluation, judgment, opinion); and training the model based on the feedback (insignificant extra-solution activity).”
Independent claim 10 recites similar limitations as found in claim 1 and a similar analysis applies. Claim 10 includes the additional limitations of "one or more processors; and a memory system comprising one or more non-transitory, computer-readable media" to perform the steps. The use of a generic processor to perform the calculation in the claim element does not preclude the steps from practically being performed in the mind.
Independent claim 18 recites similar limitations as found in claim 1 and a similar analysis applies. Claim 18 includes the additional limitations "A non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations," which other than reciting the use of a storage medium (i.e., memory) to store instructions, nothing in the claim element precludes the steps from practically being performed in the mind.
These claims recite limitations that fall within the Mental Processes enumerated category of abstract ideas. Given the broadest reasonable interpretation, the identification of drilling events, receiving feedback (could be oral or written) and then training some model  in 
Step 2A, Prong 2: The claims are not integrated into a practical application because the claim language only recites elements tied to the types of data collected for use in the Mental Processes and does not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea. The "receiving one or more drilling reports," in the independent claims is recited at a high level of generality (i.e., as a general means of gathering data for use in the model) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g). The recitation of “train the model” is also recited at a high level of generality (i.e., as a general means of using the data for identifying drilling events, which may be accomplished by mentally observing and evaluating the collected data to find relevant occurrences.
Each of the additional limitations in independent claims 10 and 18 are no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Such elements do no integrate the abstract idea into a practical application. See MPEP 2106.05(d). After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not integrate the abstract idea into a practical application. Accordingly, the claims as a whole do not integrate 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, in the Step 2A, Prong Two analysis, the additional elements of performing steps "one or more processors; and a memory system comprising one or more non-transitory, computer-readable media" and "non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations," are construed as a generic computer components, to perform the mental process and amount to no more than mere instructions to apply the exception using a generic computer component. Thus, the independent claims do not add significantly more than the abstract idea. Therefore the claims are not patent eligible under 35 U.S.C. 101.
The same conclusion is reached for the dependent claims of claims 1, 10 and 18, see below for detail.
Claims 2, and 11 and 19 are dependent on independent claims 1, and 10, respectively. The claims recite “recognizing a first drilling activity that occurs before the drilling event; recognizing a second drilling activity that occurs after the drilling event; and conducting an analysis of events that occurred before the drilling event, based in part on the first drilling activity, and an analysis of events that occurred after the drilling event, based in part on the second activity.” This is a further recitation of a limitation within the Mental processes 
Claims 3, and 12 and 20 are dependent on independent claims 1, and 10, respectively. These claims recite “generating a template for the one or more drilling reports (generic data collection); identifying unusual text data in the one or more drilling reports using the template (Mental Process); linking a topic in the unusual data to one or more drilling events (data identification); and generating the model at least partially by linking the topic in the unusual data to the one or more drilling events.” (Mental Process of judging whether the topic and model are linked for that drilling event).
Claims 4 and 13 are dependent on independent claims 1, and 10, respectively. The claims recite “wherein identifying the drilling event, drilling activity, or both from the text data comprises: identifying a group of words in the text data as corresponding to a specific drilling event or a specific drilling activity; and linking the group of words to the specific drilling event or the specific drilling activity in the model.” This is a further recitation of a limitation within the Mental processes (observation, evaluation, judgment, opinion) enumerated category of abstract ideas to decide if there is interference.
Claims 5 and 14 are dependent on independent claims 1, and 10, respectively. The claims recite “receiving a request for one or more drilling events, one or more drilling activities, or both for one or more offset wells, the request comprising a parameter (Data Collection); and identifying the one or more offset wells using the parameter, wherein the one or more drilling events, one or more drilling activities, or both are associated with the one or more offset wells (Mental Process of judging whether the topic and model are linked for that drilling event), and 
Claims 6 and 15 are dependent on independent claims 1, and 10, respectively. The claims recite “wherein obtaining the feedback comprises comparing the identified drilling event to an actual drilling event identified by a separate identifier, and wherein training the model comprises reducing a difference between one or more results from the model and one or more corresponding results from the separate identifier. This is a further recitation of a limitation within the Mental processes (observation, evaluation, judgment, opinion) enumerated category of abstract ideas to decide if there is interference.
Claim 7 is dependent on independent claim 1. The claim recites “wherein the separate identifier comprises a human user.” This is merely identifying an operator type but does not provide significantly more than the underlying abstract idea.
Claims 8 and 16 are dependent on independent claims 1, and 10, respectively. The method of claim 1, wherein training the model comprises: increasing a confidence of one or more links of the model between a group of words and a drilling event or a drilling activity when the feedback comprises a confirmation; and decreasing a confidence of one or more links of the model between a group of words and a drilling event or a drilling activity when the feedback comprises a correction. Changing the confidence level is adjusting the mathematical value and falls within the Mathematical Concepts enumerated category of abstract ideas.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Therefore, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Esmael, Bilal et al., “Automated Operations Classification using Text Mining Techniques,” 2010 Conference Paper PACIIA, China (2010) (hereinafter “Esmael”) in view of Busby et al., US Patent Application Publication No. 2009/0043555 (hereinafter “Busby”).

Claim 1. Esmael discloses a method for identifying drilling events in drilling reports (Esmael, Abstract describing using a feature vector text mining methods to understanding drilling operations), comprising: 
receiving one or more drilling reports comprising text data representing one or more observations recorded during a drilling activity (Esmael, Abstract “Classifying textually-described drilling operations presents big challenges because drilling personnel use a specialised way of describing the drilling process as part of their daily reporting routine. They 
identifying a drilling event, a drilling activity, or both from the text data using a model (Esmael, Fig. 1 Measurements Extraction and syntactic Analysis; p. 2 column 1 paragraph 3 “In the second phase the features space will be constructed by extracting informative features as far as possible To detect what the informative features are; we analyzed a huge amount of activities, we observed that: Most activities have measurements such as Mud Weight, Hole Depth, Pump Pressure, etc.” EN: These events (e.g., pump pressure) and activities are identified from the reports with text data);
training the model based on the feedback (Esmael, Fig. 1 illustrating training the predictive model with the features that have been selected after cross validation (i.e., feedback); p. 3 column 2 paragraph 1 “Apply the best C and γ to train the whole training set.” EN: Here the best available parameters were determined based on cross validation for the support vector machine and thus the model is trained based on that cross validation, which is construed as explained below as teaching and suggesting feedback.).
While Esmael discloses that “[c]lassification task has been done using Support Vector Machine classifier which is a state-of-the-art classification method” (p. 3 column 1 paragraph 
Busby teaches obtaining feedback based at least in part on the drilling event, the drilling activity, or both that were identified (Busby, [0060-0068] describing how cross validation is used to improve the predictions for the model by estimating values and altering the parameters in an iterative process until the desired degree of accuracy is achieved. EN: This teaches and suggests to one of ordinary skill in the art that cross validation is a form of feedback. It is noted that improving models via testing and experimentations to provide refinement or feedback as a concept is understood by those of ordinary skill in the art.).
Esmael and Busby are analogous because they are related to models for analyzing reservoirs. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Esmael and Busby to use iterative cross validation as the feedback to improve the model as claimed. One of ordinary skill in the art would have been motivated to make such a combination because additional information enables better models. ([0015]).

Claim 2. Modified Esmael teaches the method of claim 1, further comprising: recognizing a first drilling activity that occurs before the drilling event; recognizing a second drilling activity that occurs after the drilling event; and conducting an analysis of events that occurred before the drilling event, based in part on the first drilling activity, and an analysis of events that occurred after the drilling event, based in part on the second activity (Esmael, p. 2 column 1 paragraph 1-5 describing detecting drilling events (any of which may be the first), and have activities that relate to measurements that are before the event and then identifying features that “will play an important role in activities classification task” (i.e., a second activity occurring later). EN: The method and system develops a trained model to analyze drilling events and activities with ability to construct and build an accurate classifier for drilling operations classification. Because the data and report collection and analysis are part of an ongoing process any series of events/activities may be before, during, and after a given event/activity of interest.).

Claim 4. Modified Esmael teaches the method of claim 1, wherein identifying the drilling event, drilling activity, or both from the text data comprises: identifying a group of words in the text data as corresponding to a specific drilling event or a specific drilling activity (Esmael, p. 2 column 1 paragraph 2 “In the first phase, the original text is split into segments with the help of punctuations. Each segment contributes to provide a subtopic of the original text.” EN: Here the text from the drilling report is parsed into segments that relate to that specific event or activity, e.g., “slugged the string, 570 1pm/ 17-23 bar”); and linking the group of words to the specific drilling event or the specific drilling activity in the model (Esmael, p. 2 column 1 paragraph 3, describing that the system uses keywords and measurements to extract and construct the feature space that tie or link the words to the activities or events).


wherein obtaining the feedback comprises comparing the identified drilling event to an actual drilling event identified by a separate identifier, and wherein training the model comprises reducing a difference between one or more results from the model and one or more corresponding results from the separate identifier (Busby, [0018-0024] describing defining a desired accuracy, measuring a difference between responses, adjusting the model as part of an iterative process until the desired accuracy is achieved; [0059] “allows a user to decide” about additional analysis; [0067] “the number of p simulations carried out at each iteration can be controlled by the user” (i.e., the separate identifier here is the user choosing what analytical model is used to focus on a particular drilling activity or event.); [0060-0068] describing how cross validation is used to improve the predictions for the model by estimating values and altering the parameters in an iterative process until the desired degree of accuracy is achieved.; EN: This teaches and suggests to one of ordinary skill in the art that cross validation is a form of feedback and that the iterative (i.e., feedback via repetition and refinement) process is controlled with user input. It is noted that improving models via testing and experimentations to provide refinement or feedback as a concept is understood by those of ordinary skill in the art.).
Esmael and Busby are analogous because they are related to models for analyzing reservoirs. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Esmael and Busby to use iterative cross validation as the feedback to improve the model as claimed. One of ordinary skill in the art would have been motivated to make such a combination because additional information enables better models at a desired level of accuracy. ([0015]).

Claim 7. Modified Esmael teaches the method of claim 6, wherein the separate identifier comprises a human user (Busby, [0018-0024] describing defining a desired accuracy, measuring a difference between responses, adjusting the model as part of an iterative process until the desired accuracy is achieved; [0059] “allows a user to decide” about additional analysis; [0067] “the number of p simulations carried out at each iteration can be controlled by the user” (i.e., the separate identifier here is the user choosing what analytical model is used to focus on a particular drilling activity or event.); [0060-0068] describing how cross validation is used to improve the predictions for the model by estimating values and altering the parameters in an iterative process until the desired degree of accuracy is achieved.; EN: This teaches and suggests to one of ordinary skill in the art that cross validation is a form of feedback and that the iterative (i.e., feedback via repetition and refinement) process is controlled with user input. It is noted that improving models via testing and experimentations to provide refinement or feedback as a concept is understood by those of ordinary skill in the art.).
Esmael and Busby are analogous because they are related to models for analyzing reservoirs. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Esmael and Busby to use iterative cross validation as the feedback to improve the model as claimed. One of ordinary skill in the art would have been motivated to make such a combination because additional information enables better models at a desired level of accuracy. ([0015]).


wherein training the model comprises: increasing a confidence of one or more links of the model between a group of words and a drilling event or a drilling activity when the feedback comprises a confirmation; and decreasing a confidence of one or more links of the model between a group of words and a drilling event or a drilling activity when the feedback comprises a correction (Busby, [0018-0024] describing defining a desired accuracy, measuring a difference between responses, adjusting the model as part of an iterative process until the desired accuracy is achieved; [0032-0035] “1-Selection and characterization of the uncertainties of the simulator input parameters 2--Construction of an approximate analytical model of the simulator 3-Adjustment of the approximate analytical model 4----0ptimization of the reservoir production scheme.”; [0059] “allows a user to decide” about additional analysis; [0067] “the number of p simulations carried out at each iteration can be controlled by the user” (i.e., the separate identifier here is the user choosing what analytical model is used to focus on a particular drilling activity or event.); [0060-0068] describing how cross validation is used to improve the predictions for the model by estimating values and altering the parameters in an iterative process until the desired degree of accuracy is achieved.; EN: This teaches and suggests to one of ordinary skill in the art that the iterative (i.e., feedback via repetition and refinement) process is controlled with user input and is based on uncertainties (i.e., confidence levels of the parameters and results). It is noted that improving models via testing and experimentations to provide refinement or feedback as a concept is understood by those of ordinary skill in the art. Adjusting the confidence or uncertainty/error up or down as desired to tune models is part of the standard feedback process.).
.


Claims 3, 5, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Esmael, Bilal et al., “Automated Operations Classification using Text Mining Techniques,” 2010 Conference Paper PACIIA, China (2010) (hereinafter “Esmael”) in view of Busby et al., US Patent Application Publication No. 2009/0043555 (hereinafter “Busby”) and further in view of Givens et al., US Patent Application Publication No. 2007/0199721 (hereinafter “Givens” submitted in IDS dated 11/19/2018).

Claim 3. Modified Esmael teaches the method of claim 1. Esmael discloses linking a topic in the unusual data to one or more drilling events (Esmael, describing the topic (e.g., string) such as the “slugged the string…Unable to function the DDM” (see p. 2 column 1 paragraph 2). EN: The lack of being able to function or other desired text or constraints may indicate unusual data); and 
generating the model at least partially by linking the topic in the unusual data to the one or more drilling events (Esmael, Fig. 1 the model is developed based on the text, 
Esmael does not explicitly disclose generating a template for the one or more drilling reports; identifying unusual text data in the one or more drilling reports using the template.
Givens teaches generating a template for the one or more drilling reports (Givens, [0076] “In the WPS, a detailed operational activity plan is automatically assembled from customizable templates.”; [0077] “The WPS generates a cost plan using default cost templates that are pre-configured by users and can be modified at this point. Many of the costs reference durations of the entire well, hole sections, or specific activities to calculate the applied cost.”); 
identifying unusual text data in the one or more drilling reports using the template (Givens, [0076] “To obtain the time to drill the planned well, the duration for each activity is calculated based on the engineered results of the previous tasks, and Non-Productive Time (NPT) can be included. NPT is time when operations are not planned, or due to operational difficulties, the progress of the well has be delayed, also often referred to as Trouble Time. The activity plan specifies a range (minimum, average, and maximum) of time and cost for each activity and lists the operations sequentially as a function of depth and hole section. This information is graphically presented in time vs. depth and cost vs. depth graphs, which are displayed within a geological context of the geoscience application. EN: noting the difficulties or Trouble Time (i.e., unusual) events are graphically presenting information is identification.). 
Esmael, Busby, and Givens are analogous because they are related to models for analyzing reservoirs. Accordingly, it would have been obvious to one of ordinary skill in the art 

Claim 5. Modified Esmael teaches the method of claim 1, providing data representing the one or more drilling events, the one or more drilling activities, or both to a user; and receiving the feedback from the user based on the data representing the one or more drilling events, the one or more drilling activities, or both (Busby, [0059] “allows a user to decide” about additional analysis; [0067] “the number of p simulations carried out at each iteration can be controlled by the user”; [0060-0068] describing how cross validation is used to improve the predictions for the model by estimating values and altering the parameters in an iterative process until the desired degree of accuracy is achieved. EN: This teaches and suggests to one of ordinary skill in the art that cross validation is a form of feedback and that the iterative (i.e., feedback via repetition and refinement) process is controlled with user input. It is noted that improving models via testing and experimentations to provide refinement or feedback as a concept is understood by those of ordinary skill in the art.).
Esmael and Busby are analogous because they are related to models for analyzing reservoirs. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Esmael and Busby to use iterative cross validation as the feedback to improve the model as claimed. One of ordinary skill in the art 
Modified Esmael does not explicitly disclose receiving a request for one or more drilling events, one or more drilling activities, or both for one or more offset wells, the request comprising a parameter; and identifying the one or more offset wells using the parameter, wherein the one or more drilling events, one or more drilling activities, or both are associated with the one or more offset wells.
Givens teaches receiving a request for one or more drilling events, one or more drilling activities, or both for one or more offset wells, the request comprising a parameter (Givens, Fig. 1a-d illustrating oil operations, and Fig. 4 start as a request for the process; [0007] various data is collected using surface and downhole tools for a variety of parameters related to the formation; [0042] “A surface unit (134) is used to communicate with the drilling tool and offsite operations. The surface unit is capable of communicating with the drilling tool to send commands to drive the drilling tool, and to receive data therefrom. The surface unit is preferably provided with computer facilities for receiving, storing, processing and analyzing data from the oilfield. The surface unit collects data output (135) generated during the drilling operation. Computer facilities, such as those of the surface unit, may be positioned at various locations about the oilfield and/or at remote locations.” [0043] describing standard sensors to gather relevant data; [0044] “The data may be collected in a database and all or select portions of the data may be selectively used for analyzing and/or predicting oilfield operations of the current and/or other wellbores.” EN: offset wells are part of the planning, completion and other configurations relating to the formation and the operation, planning and control are carried out identifying the one or more offset wells using the parameter, wherein the one or more drilling events, one or more drilling activities, or both are associated with the one or more offset wells (Givens, [0009] “The processed data may be used to predict downhole conditions, and make decisions concerning oilfield operations. Such decisions may involve well planning, well targeting, well completions, operating levels, production rates and other configurations. Often this information is used to determine when to drill new wells, re-complete existing wells, or alter wellbore production.”; [0044] “The data may be collected in a database and all or select portions of the data may be selectively used for analyzing and/or predicting oilfield operations of the current and/or other wellbores.”  EN: offset wells are part of the planning, completion and other configurations relating to the formation.).
Esmael, Busby, and Givens are analogous because they are related to models for analyzing reservoirs. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Esmael, Busby, and Givens to implement a complete well planning system incorporating the text drilling reports of Esmael as claimed. One of ordinary skill in the art would have been motivated to make such a combination because incorporation of additional information enables better results and more efficient analysis including of risks. ([0015]).

Claim 9. Modified Esmael teaches the method of claim 1. Esmael does not explicitly disclose further comprising: based on the identified drilling event or the identified drilling activity, analyzing a well plan to obtain a well plan analysis, wherein the analyzing comprises by 
Givens teaches further comprising: based on the identified drilling event or the identified drilling activity, analyzing a well plan to obtain a well plan analysis, wherein the analyzing comprises by one or more of: constructing a risk-stick chart, performing a non-productive time analysis, or conducting a Monte Carlo analysis of well time; and adjusting the well plan based on the well plan analysis (Givens, [0076] “In the WPS, a detailed operational activity plan is automatically assembled from customizable templates. To obtain the time to drill the planned well, the duration for each activity is calculated based on the engineered results of the previous tasks, and Non-Productive Time (NPT) can be included.”; [0077] “The WPS may use Monte Carlo simulation to reconcile all of the range of time and cost data to produce probabilistic time and cost distributions.”).
Esmael, Busby, and Givens are analogous because they are related to models for analyzing reservoirs. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Esmael, Busby, and Givens to implement a complete well planning system incorporating the text drilling reports of Esmael and applying various numerical methods for cost and risk analysis suggested by Givens as claimed. One of ordinary skill in the art would have been motivated to make such a combination because incorporation of additional information enables better results and more efficient analysis including of risks. ([0015]).

receiving one or more drilling reports comprising text data representing one or more observations recorded during a drilling activity (Esmael, Abstract “Classifying textually-described drilling operations presents big challenges because drilling personnel use a specialised way of describing the drilling process as part of their daily reporting routine. They typically use short summaries to describe the activities. In most times they write a short technical text that includes the most important measurements related to current situation to describe the activity in hand.”; Fig. 1 Activity where reports and data are collected; p. 2 column 1 paragraph 2 “In the first phase, the original text is split into segments with the help of punctuations. Each segment contributes to provide a subtopic of the original text.” Examiner’s Note (EN): The reports and data including text are a result of the drilling operation reporting routines.); 
identifying a drilling event, a drilling activity, or both from the text data using a model (Esmael, Fig. 1 Measurements Extraction and syntactic Analysis; p. 2 column 1 paragraph 3 “In the second phase the features space will be constructed by extracting informative features as far as possible To detect what the informative features are; we analyzed a huge amount of activities, we observed that: Most activities have measurements such as Mud Weight, Hole Depth, Pump Pressure, etc.” EN: These events (e.g., pump pressure) and activities are identified from the reports with text data);
training the model based on the feedback (Esmael, Fig. 1 illustrating training the predictive model with the features that have been selected after cross validation (i.e., feedback); p. 3 column 2 paragraph 1 “Apply the best C and γ to train the whole training set.” EN: Here the best available parameters were determined based on cross validation for the 
While Esmael discloses that “[c]lassification task has been done using Support Vector Machine classifier which is a state-of-the-art classification method” (p. 3 column 1 paragraph 5); and that “cross-validation to find the best parameter C and ϒ” is used (p. 3 column 2 first paragraph) that suggests feedback has been obtained just not described, Esmael does not explicitly disclose obtaining feedback based at least in part on the drilling event, the drilling activity, or both that were identified.
Busby teaches obtaining feedback based at least in part on the drilling event, the drilling activity, or both that were identified (Busby, [0060-0068] describing how cross validation is used to improve the predictions for the model by estimating values and altering the parameters in an iterative process until the desired degree of accuracy is achieved. EN: This teaches and suggests to one of ordinary skill in the art that cross validation is a form of feedback. It is noted that improving models via testing and experimentations to provide refinement or feedback as a concept is understood by those of ordinary skill in the art.).
Esmael and Busby are analogous because they are related to models for analyzing reservoirs. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Esmael and Busby to use iterative cross validation as the feedback to improve the model as claimed. One of ordinary skill in the art would have been motivated to make such a combination because additional information enables better models. ([0015]).

Givens teaches a computing system, comprising: one or more processors; and a memory system comprising one or more non-transitory, computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations (Givens, Fig. 12 illustrating general computer implementation, [0273] “The invention may be implemented on virtually any type of computer regardless of the platform being used. For example, as shown in FIG. 12, a computer system (900) includes a processor (902), associated memory (904), a storage device (906), and numerous other elements and functionalities typical of today's computers (not shown).”)
Esmael, Busby, and Givens are analogous because they are related to models for analyzing reservoirs. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Esmael, Busby, and Givens to implement a complete well planning system incorporating the text drilling reports of Esmael and applying various numerical methods for cost and risk analysis suggested by Givens as claimed. One of ordinary skill in the art would have been motivated to make such a combination because incorporation and execution of the methods and systems by a computer enables better results and more efficient analysis including of risks. ([0015]).


Regarding claim 12, incorporating the rejections of claims 3 and 10, claim 12 is rejected for substantially similar rationale as discussed above.
Regarding claim 13, incorporating the rejections of claims 4 and 10, claim 13 is rejected for substantially similar rationale as discussed above.
Regarding claim 14, incorporating the rejections of claims 5 and 10, claim 14 is rejected for substantially similar rationale as discussed above.
Regarding claim 15, incorporating the rejections of claims 6 and 10, claim 15 is rejected for substantially similar rationale as discussed above.
Regarding claim 16, incorporating the rejections of claims 7 and 10, claim 16 is rejected for substantially similar rationale as discussed above.
Regarding claim 17, incorporating the rejections of claims 9 and 10, claim 17 is rejected for substantially similar rationale as discussed above.

Claim 18. Esmael discloses receiving one or more drilling reports comprising text data representing one or more observations recorded during a drilling activity (Esmael, Abstract “Classifying textually-described drilling operations presents big challenges because drilling personnel use a specialised way of describing the drilling process as part of their daily reporting routine. They typically use short summaries to describe the activities. In most times they write a short technical text that includes the most important measurements related to current situation to describe the activity in hand.”; Fig. 1 Activity where reports and data are collected; 
identifying a drilling event, a drilling activity, or both from the text data using a model (Esmael, Fig. 1 Measurements Extraction and syntactic Analysis; p. 2 column 1 paragraph 3 “In the second phase the features space will be constructed by extracting informative features as far as possible To detect what the informative features are; we analyzed a huge amount of activities, we observed that: Most activities have measurements such as Mud Weight, Hole Depth, Pump Pressure, etc.” EN: These events (e.g., pump pressure) and activities are identified from the reports with text data);
training the model based on the feedback (Esmael, Fig. 1 illustrating training the predictive model with the features that have been selected after cross validation (i.e., feedback); p. 3 column 2 paragraph 1 “Apply the best C and γ to train the whole training set.” EN: Here the best available parameters were determined based on cross validation for the support vector machine and thus the model is trained based on that cross validation, which is construed as explained below as teaching and suggesting feedback.).
While Esmael discloses that “[c]lassification task has been done using Support Vector Machine classifier which is a state-of-the-art classification method” (p. 3 column 1 paragraph 5); and that “cross-validation to find the best parameter C and ϒ” is used (p. 3 column 2 first paragraph) that suggests feedback has been obtained just not described, Esmael does not 
Busby teaches obtaining feedback based at least in part on the drilling event, the drilling activity, or both that were identified (Busby, [0060-0068] describing how cross validation is used to improve the predictions for the model by estimating values and altering the parameters in an iterative process until the desired degree of accuracy is achieved. EN: This teaches and suggests to one of ordinary skill in the art that cross validation is a form of feedback. It is noted that improving models via testing and experimentations to provide refinement or feedback as a concept is understood by those of ordinary skill in the art.).
Esmael and Busby are analogous because they are related to models for analyzing reservoirs. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Esmael and Busby to use iterative cross validation as the feedback to improve the model as claimed. One of ordinary skill in the art would have been motivated to make such a combination because additional information enables better models. ([0015]).
While implicitly involving computer implemented systems and methods, Esmael does not explicitly disclose a non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations.
Givens teaches a non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations (Givens, Fig. 12 illustrating general computer implementation, [0273] 
Esmael, Busby, and Givens are analogous because they are related to models for analyzing reservoirs. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Esmael, Busby, and Givens to implement a complete well planning system incorporating the text drilling reports of Esmael and applying various numerical methods for cost and risk analysis suggested by Givens as claimed. One of ordinary skill in the art would have been motivated to make such a combination because incorporation and execution of the methods and systems by a computer enables better results and more efficient analysis including of risks. ([0015]).

Regarding claim 19, incorporating the rejections of claims 2 and 10, claim 19 is rejected for substantially similar rationale as discussed above.
Regarding claim 20, incorporating the rejections of claims 3 and 10, claim 20 is rejected for substantially similar rationale as discussed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aamodt et al., US Patent Application Publication No. 2013/0080062 related to processing drilling operations data and reports using case based reasoning by comparing current activities and events to historical activities and events.
Mohaghegh, US Patent Application Publication No. 2015/0300151 related to using artificial intelligence to detect events and activities based on drilling data to provide predictions of events to come.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/STEVEN W CRABB/Examiner, Art Unit 2129